Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the amendment and remarks filed on 08/11/2021.
2.	Claims 1-4, 7-10, 12-14, 17-20 have been amended.
3.	Claims 1-20 have been rejected.

Examiner’s Note
4.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
5.	Applicant's arguments filed o n08/11/2021 have been fully considered but are moot in view of new grounds of rejection.
Claim Interpretation under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
6.	 An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C.
112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations from claim 12 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders:
“a communication module configured to” couple with functional language. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-
Thus the systems appear to be in the hardware devices or circuits.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-6, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hosabettu  et al (US 20170269972) and further in view of Van Wie et al (US 20100146085) 
As per claim 1 Hosabettu (US 20778269972) discloses: A method comprising: receiving, by a processing system, a first automation scenario, wherein the first automation scenario is for execution by the processing system [0008] “a process automation system for dynamically integrating a plurality of BOTs. The process automation system comprises a processor and a memory communicatively coupled to the processor. The memory stores processor-executable instructions, which, on execution, causes the processor to create the plurality of BOTs offering one or more automated services”) where BOTs offering one or more automated services any of them could be an automation scenario; 
identifying, by the processing system, a list of plugins in the automation scenario [0031] [0033], [0036] “each of the plurality of BOTs is identified by a common name calied the Group Name when ihe plurality of BOTs are created. The Group Name of the plurality of  BOTs  uniquely identifies the one or more BOTs performing similar functionalities. Each of the one or more BOTs identified by a single Group Name’) where plurality of BOTs are the list of plugins and the plurality of BOTs are identified by a common name is identifying a list of plugins; [0008] shows Bots offering one or more automated services is plugins in the automation scenario;
wherein each of the plugins in the list of plugins is associated with at least one of a process or an operation (Abstract, [0007] a method for dynamically integrating a plurality of BOTs. The method comprises creating, by a process automation system, the plurality of BOTs offering one or more automated services, wherein each of the plurality of BOTs has a common BOT structure comprising one or more field parameters. One or more predefined functions are assigned to each of the plurality of BOTs, wherein at least one of the one or more predefined functions comprises a function value”) where One or more predefined functions are assigned to each of the 
identifying, by the processing system, a version number associated with each of the plugins in the first automation scenario [0030] BGF name, BGT type, BOT type version, BOT version, [0034] [0035] “the BOT Version field parameter indicates the version of each of the plurality of BG@Ts” ); [0008] shows Bots offering one or more automated services is plugins in the first automation scenario, BOTs are the plugins;
verifying, by the processing system, the list of plugins and their associated version numbers; and responsive to verifying the list of plugins and their associated version numbers, [0034] “the BGT Type Version fieid parameter of each of the plurality of BOTs indicates the version of the BOT type from which each of the plurality of BOTs are created. Each type of the BGT has a BOT Type Version of its own. In an embodiment, previous BOT Type Versions of a BOT are maintained till the expiry date of the BOT type. The newer BGT Type Versions may be assianed to each of the plurality of BOTS whenever there is an update in the algorithm or logic used for creating each of the plurality of BOTs. As an example, the classifier BOF Type may have multiple version numbers 1.0, 2.0 and 3.0 based on the version of iis modification and may be reoresented as “BOT Namei--Classifier BOT Type-- Ver2.0") where BOT version number from the plurality of BOTs and maintain till the expiry of the BOTs clearly shows the list of plugins (plurality of BOTs) and their version number and verifying the list of plugins and their associated version number as claimed.
Hosabettu discloses: creating a web browser that utilizes the facility of JavaScript, Java, python; creating the plurality of BOTs (plugins) offering one or more automated service; (Abstract, [0007] “The method comprises creating the plurality of BOTs offering one or automated services”), where one or more automated services are first and second automation scenario “dynamically integrating a plurality of BOTs are plugin in the automation scenario (Abstract, [0006] [0014] [0020] [0025], [0117] [0119], [0008]).
Hosabettu does not specifically disclose building a virtual environment for executing the plugin in the automation scenario. However, in analogous art Van Wie (US US 20100146085) discloses the above limitation (Van Wie [0006] A primary goal of such a virtual reality system is to create a virtual space in which users can interact and communicate using real-time data streams, such as audio, video and text chat streams”), where audio codec or audio stream are the plugins [0378] “an audio codec plugin configured by variant”) [0395] “appropriate variant of the AudioStream plug-in based on the Channel: [0524] plugins are defined and used by developers to develop plugins for use in creating virtual area communicant environments. [0555] Virtual area developers may request audio plugins as part of a virtual area application. And executing the plugin in the automation scenario is shown I [0515] In addition, plugins in the plugin database 426 can be enumerated by API and variant and instances created when referenced by a virtual area application. FIG. 30 shows an exemplary embodiment of a plugin database 436”).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Van Wie with the method of Hosabettu. The modification would be obvious because virtual reality communications system have relatively low computational resource requirements so that real time communications performance can be achieved using currently available computing devices and network bandwidth constraints. In addition, the system is implemented in a way that encourages area designers to develop virtual areas that increase the adoption of the system by users.
As per claim 2 the rejection of claim 1 is incorporated and further Hosabettu discloses downloading the plugins in the list of plugins from a plugin repository (Hosabettu [0030] [0046] [0047] [0048] [0050] 0050] “The "READY_TO_USE" status of the BOT is set when the BOT is completely loaded into the memory and is 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Van Wie with the method of Hosabettu. The modification would be obvious because virtual reality communications system have relatively low computational resource requirements so that real time communications performance can be achieved using currently available computing devices and network bandwidth constraints. In addition, the system is implemented in a way that encourages area designers to develop virtual areas that increase the adoption of the system by users.

As per claim 3 the rejection of claim 1 is incorporated and further Hosabettu discloses saving web server, web browser locally on the processing system (Hosabettu [0115] [0117]). Van Wie discloses saving virtual environment locally on the processing environment [0116] [0125] [0152]. Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Van Wie with the method of Hosabettu. The modification would be obvious because virtual reality communications system have relatively 
As per claim 4 the rejection of claim 1 is incorporated and further Hosabettu (US 20176268972) discloses executing the automation scenario [0002] [0089] [0008]. Van Wie discloses execute automation scenario in the virtual environment (Van Wie, [0149] [0156] [0164] [0585)).
The modification would be obvious because virtual reality communications system have relatively low computational resource requirements so that real time communications performance can be achieved using currently available computing devices and network bandwidth constraints. In addition, the system is implemented in a way that encourages area designers to develop virtual areas that increase the adoption of the system by users.
As per claim 5 the rejection of claim 1 is incorporated and further Hosabettu (US 201702699772) discloses, further comprising receiving, by the processing system, a second automation scenario (Hosabettu Abstract, [0007] [0020] [0023]) where one or more automated process including first and second automation scenario as claimed. 
As per claim 6 the rejection of claim 5 is incorporated and further Hosabettu (US 20170269972) discloses identifying, by the processing system, a list of plugins in the second automation scenario; and identifying, by the processing system, a version number associated with each of the plugins in the second automation scenario (Hosabettu, [0034] “previous BOT Type Versions of a BOT are maintained till the expiry date of the BOT type. The newer BOT Type Versions may be assigned to each of the plurality of BTS whenever there is an update in the algorithm or logic used for creating each of the plurality of BOTs. As an example, the classifier BOT Type version numbers 1.0, 2.0 and 3.0 based on the version of its modification and may be represented as "BOT Name1--Classifier BOF Type--Ver2.0"). 
Claims 12-16 are the apparatus claims corresponding to the method claims 1, 2, 4, 5, and 6 respectively and rejected under the same reason set forth in connection of the rejection of claims 1, 2, 4, 5, and 6 above.
8.	 Clams 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hosabettu  et al (US 20170269972) further in view of Van Wie et al (US 20100146085) and Williams (US 20180276009)
As pre claim 11 the rejection of claim 1 is incorporated and further Hosabettu discloses , wherein at least one of the plugins in the list of plugins is generated and the application or component could be implemented by Python [0109] [0117]. Neither Hosabettu  nor Van Wie discloses converting a Python program into the plugin using a Python to opera ion tool. However, in an analogous art William (US 20180276009) discloses the above limitation. 
William discloses: by converting a Python program into the plugin using a Python-to- operation tool (William [0025] [0043] [0045] [0046] [0088] operates as a translator to provide platform and language interoperability. For example, the example invoker 134 may be a shell script that enables an instruction received in C++ to be executed by a plugin written in Python. In some examples, the example invoker 134 also provides resources that are needed by the plugin 130 to execute. For example, the invoker 134 may retrieve and/or load a language interpreter (e.g., Java, Python, Peri, etc.) that can be utilized by the plugin 130 during execution (e.g., when called).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Williams with the method of Hosabettu and Van Wie. The modification would 
9. 	Clams 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosabettu et al (US 20170269972 ) further in view of Van Wie et al (US 20100146085) and Chaney  (US 20190235883)
As per claim 7 the rejection of claim 6 is incorporated and further Hosabettu  discloses comparing, by the processing system, the list of plugins in the automation scenario [0082] The Rank order of the BOT may be used to determine the performance of the BOT when compared to other BOTs of same BOT Type”) where BOT type is the BOT type version [0030] [0034] [0035]. Van Wie discloses compares the current position of the AVATAR with the zone definitions in the virtual area specification (Van Wie, [0156)]).
Neither Hosabettu nor Van Wie discloses comparing plugin in the environment and the second environment. However, in an analogous art Chaney discloses the above limitation (Chaney (US 20190235883 ) [0010] [0011] [0012] [0019]. [0030] and compare the plugin is shown in [0019] and the execution environment is a virtual machine [0021].
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Chaney with the method of Hosabettu and Van Wie. The modification would be obvious because in this system plugins are properly isolated from each other and dynamic loading of plugins are supported by the system.
As per claim 8 the rejection of claim 7 is incorporated and further Chaney (US 20190235883) discloses by the processing system, whether any plugins in second automation scenario have different version numbers than the corresponding plugin in the first virtual environment [0010] [0011] [0012] [0019].

As per claim 9 the rejection of claim 8 is incorporated and further Chaney (US 20190235883) discloses further comprising adding the second automation scenario to the first virtual environment responsive to determining that no plugins in the second automation scenario have different version numbers than the corresponding plugin in the first virtual environment (Chaney [0036]. Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Chaney with the method of Hosabettu and Van Wie. The modification would be obvious because the plugins are properly isolated from each other and dynamic loading of plugins are supported by the system.
As pre claim 10 the rejection of claim 8 is incorporated and further Chaney discloses: comprising creating a second virtual environment responsive to determining that at least one plugin in the second automation scenario has a different version number than the corresponding plugin in the first virtual environment [0031] FIG. 3 is a block diagram of loading a plugin in a DLPA according to one or more example embodiments of the present disclosure. The loader API 301 allows for the definition of more than one version, of retrieval of the same plugin from the plugin repository 303. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Chaney with the method of Hosabettu and Van Wie. The modification would be obvious because the plugins are properly isolated from each other and dynamic loading of plugins are supported by the system. 

.
Conclusion
10. 	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure. 
Urbach US 20170054793 discloses: I implementations, where the virtual application execution engine is implemented as a browser plug-in, native applications can be executed within the context of a browser. [0023] In one implementation, the present invention facilitates the skinning of browsers in a manner specifically configured or customized by a given web site. For example, Netscape used to give away themed browsers, having a customized skin, to promote a particular movie. The present invention takes this a step further, by automatically re-skinning the browser when a URL with HTML containing skin tags (or a URL matching a predetermined domain) is loaded (either through a link, or by typing the URL into the browser address bar). creating a seamless transition from the normal as browser to the themed variation rendered by the virtual application execution engine. Furthermore, the virtual application execution engine automatically propagates these enhancements (as plug-ins) within the client web browser,


Zaveri US 20130246932 discloses: object synchronization module 1830 may be implemented as a plug-in to a virtualized application instance capable of executing a set of user interactions with respect to the application object; [0214]  a plug-in operable with (e.g., installable) with the application instance operating in the virtual computing environment, or some combination thereof.

Dobronsky US 20130042188  discloses: A computer-readable medium may be encoded with processing instructions for implementing a method, performed by a computer, for 

Title: Automating application deployment in infrastructure clouds, author: G Juve et al, published on 2011.

Title: Test confessions: A study of testing practices for plug-in systems, author M Greiler,, published on 2012.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696. The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196